Citation Nr: 1144099	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  06-05 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left hand cold injury residuals.

2.  Entitlement to service connection for a right knee disorder. 

3.  Entitlement to service connection for a left knee disorder. 

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from July 1950 to July 1953. 

This matter was previously decided by the Board in September 2007.  However, pursuant to a Joint Motion for Remand, the United States Court of Appeals for Veterans Claims, hereinafter the Court, has returned the appeal to the Board for further development.  The appeal arises from an April 2005 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan which denied entitlement to the benefits currently sought on appeal.   The record reflects that after the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC, in December 2009, the AMC attempted to accomplish the various taskings given to it by the Board.  The case has since been returned to the Board for review.  

In December 2006, the appellant appeared before the undersigned Veterans Law Judge (VLJ) for a hearing at the RO.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Regrettably, the appeal is once again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.



REMAND

As reported above, the Board issued a decision on the merits of the appellant's claim in September 2007.  In that action, the Board denied the appellant's claim for benefits.  The appellant was notified of that action and he then appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court, for review.  Subsequent to that review, both the appellant and the VA General Counsel submitted a Joint Motion for Remand to the Court and asked that the Court adopt that motion.  

More specifically, in the Joint Motion for Remand, the parties discussed the VA's duty to assist the appellant and what the VA must do in order to obtain relevant government and private records it has been made aware of in support of the appellant's claim.  A further discussion was made as to what the VA must do if records are not available and cannot be obtained; i.e., that the VA must inform the appellant of the unavailability so that he/she may attempt to obtain and submit those records him/herself.  It was further indicated by both parties that, with respect to federal records, it was insufficient to merely ask for records once and that many requests must be made for federal records until it is determined that the requested records are not available or cannot be obtained.

The parties then agreed that the VA did not make reasonable efforts to obtain private medical records from the Henry Ford Hospital that possibly showed treatment for the disabilities at issue.  It was further pointed out that the VA did not attempt to obtain the appellant's records located at Schoolcraft Hospital.  Also noted by both parties was the fact that a review of the claims file suggested that the VA did not request or obtain all of the appellant's VA medical treatment records located at the "Detroit VA Medical Center".  The parties argued, and the Court agreed through its adoption of the Joint Motion, that the VA failed in its duty to assist the appellant, and as such, the Board Decision was faulty on its face and it was vacated.  Because the Court was vacating the Board's previous action, the claim would be remanded to the Board so that additional development of the claim could occur.  In adopting the Joint Motion for Remand, the Court affirmed the premise that if the VA could not obtain certain documents or they did not exist or they had been destroyed, that the VA had to specifically notify the appellant and inform him of their unavailability.  Thus, the claim was returned to the Board for action in accordance with the Joint Motion for Remand.

After reviewing the action by the Court, the Board then issued a remand in December 2009.  In that action, the Board noted the following:

VA must comply with its duty to assist the claimant in obtaining evidence in support of his claims.  The governing regulation requires VA to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include, as here, records from private medical care providers.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  If VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  38 C.F.R. § 3.159(c)(1) (2009).  As such, the appropriate actions must be undertaken to request any available records from the Henry Ford Hospital and the former Schoolcraft Hospital in Detroit, Michigan as identified by the Veteran.  It is noted that the Schoolcraft Hospital to which he refers appears to be different from the currently operating Schoolcraft Memorial Hospital in Manistique, Michigan.  Clarification should be sought from the Veteran if needed. 

The Veteran has also asserted that he has received ongoing treatment from VA facilities from around the time of his discharge from military service in July 1953 to the present time, in particular the Detroit, Michigan VA Medical Center (VAMC), also referred to by the Veteran as "Allen Park."  Partial records of the Veteran's VA treatment have previously been obtained from other VA facilities in Michigan to include those in Ann Arbor, Dearborn and Detroit.  Available treatment records from VA facilities must be requested from July 1953 to the present, to include all current or archived medical records pertinent to this Veteran.  VA must make as many requests as necessary to obtain relevant records from a Federal entity, and end its efforts only where VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which a responding records custodian advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2) (2009). 

Following completion of the above-described development, VA should determine if a medical examination is necessary pursuant to the governing law and regulations.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4) (2009). 

The Board further noted in the tasks to the AMC that it was suppose to note what documents were obtained and included in the claims folder for future review.  The AMC was further tasked to schedule the appellant for a medical appointment, if the AMC deemed such a medical examination necessary, once all of the available medical records had been obtained and included in the claims folder.  

A review of the action undertaken since the December 2009 indicates that the AMC did obtain the appellant's available medical records from the Henry Ford Hospital.  Those records show treatment from 1996 to 2003.  The AMC also obtained the appellant's available records from the Ann Arbor VA Medical Center, circa 2003 to 2005.  Moreover, the appellant's medical treatment records from the Detroit VA Medical Center, also known as the John D. Dingell VA Medical Center, are of record, and these records extend from 2003 to the present.  While the AMC also obtained the appellant's VA medical treatment records extending from 1955 to 1956, records prior to that date are not of record.  Moreover, there is no indication in the claims folder that the VA Medical Center/Hospital (Detroit or Dearborn) confirmed that records extending from the appellant's date of discharge in 1953 to 1955 do not exist.  Also, there is no letter from the AMC to the appellant informing him that the records for this time period were unavailable and that he could attempt to retrieve those documents if he so desired.

Additionally, the record shows that the AMC sent to the appellant a letter to the appellant informing him that it would attempt to obtain all of his medical treatment records from the Schoolcraft Hospital.  The AMC asked the appellant for authorization to obtain the records from the private facility (Schoolcraft Hospital).  The appellant subsequently returned the signed authorization to the AMC.  However, after the appellant provided the authorization, there is nothing contained in the claims folder indicating or suggesting that the AMC ever contacted the Schoolcraft Hospital and requested the missing records.  It is further noted that there is no indication in the claims folder that the AMC ever made a determination as to whether those records were available.  

Because a request for the missing Schoolcraft Hospital records was not made and since there is no indication that a determination was made as to whether VA records from 1953 to 1955 are available, and given that the AMC did not inform the appellant of what medical treatment records were available and which records were not, the Board is of the opinion that the requested information was not obtained and the AMC did not comply with the remand instructions or the instructions given to the VA by the Court.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  As the AMC did not obtain the needed documents and the information needed by the Board, the Board finds that its remand instructions were not complied thereto, and the claim must be returned to the AMC for the requested information.

Also, as previously mentioned, the AMC was given the option to schedule the appellant for medical examinations after it had obtained all of the appellant's missing medical records.  The AMC did this and an examination of the appellant was accomplished in May 2011.  A copy of the examination report is of record.  The record shows that the examination was a VA "Cold Injury Protocol Examination" and the examiner wrote that he had reviewed the appellant's medical records prior to examining the appellant.  The examiner focused his examination of the appellant on the back, the knees, and the hands.  Upon completion of the examination of the hands, the doctor provided the following diagnoses:

1.  Subjective residual cold hypersensitivity of the left hand status post a cold injury, left hand, during the active military service.
2.  Mild peripheral neuritis involving the left hand.

The examiner next stated that he could not provide an opinion concerning the etiology of the above two diagnoses.  He further stated that such an opinion, if given, would be speculative.  The examiner did not discuss why such an opinion would be speculative nor did he provide any additional comments with his opinion.  For an examination report to be adequate, more than a conclusion needs to be expressed that the etiology of a particular condition is not known or is unknowable.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Rather, a sufficient rationale and supporting explanation need to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.  See also Jones v. Shinseki, 23 Vet. App. 382 (2010) (The Court held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)  Thus, because the examination of May 2011 is incomplete and does not provide sufficient information to make a decision on the appellant's claim, it is the Board's decision that the AMC did not substantially comply with the terms of the Board's remand, and the claim must be returned so additional medical evidence may be obtained.  

Accordingly, the case is once again REMANDED for the following actions:

1.  The AMC should contact the VA facility in Detroit and Dearborn, both located in Michigan, and specifically discover whether either facility has any VA medical treatment records of any kind for the period extending from January 1, 1953, to December 31, 1955.  Any records obtained should be included in the claims folder for review.  If either VA facility informs the AMC that it does not have records for the appellant during the period in question or that the records have been destroyed, the response must be noted in the record.  In making its inquiry to the VA facilities, the AMC should ask that searches be conducted under both of the appellant's names listed on the front page of this action.  

The AMC should contact the Schoolcraft Hospital and specifically discover whether the facility has any medical treatment records of any kind for the period extending from January 1, 1953, to the present, for the appellant.  Any records obtained should be included in the claims folder for review.  If the Schoolcraft Hospital informs the AMC that it does not have records for the appellant during the period in question or that the records have been destroyed, the response must be noted in the record.  In making its inquiry to the private facility, the AMC should ask that searches be conducted under both of the appellant's names listed on the front page of this action.  

If any records are not available because they have been destroyed or may not be obtained, the AMC should specifically note this fact in the claims folder.  If requests for any records, either VA or private, are not successful, the AMC should inform the appellant of what records it has and what records were not obtainable pursuant to 38 C.F.R. § 3.159(e) (2011) and the Court's Joint Motion for Remand.  

2.  Only after all of the appellant's medical records have been obtained and/or accounted therefor, then the AMC will forward the complete claims folder to the VA examiner, located at the VA Detroit Medical Center (John D. Dingell VA Medical Center), who provided the May 17, 2011, Cold Injury Protocol Examination.  The examiner is asked to provide additional comments with respect to his nonopinion concerning the etiology of the appellant's left hand disabilities.  A detailed analysis must be provided and the examiner is once again asked to express an opinion as to whether it is less likely than not (less than a 50 percent probability) or at least as likely as not (50 percent probability or greater) that the appellant's disabilities of the left hand were caused by or the result of his exposure to cold weather while stationed overseas.  

The examiner should not invoke the phrase 'without resort to mere speculation' without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

If the May 2011 examiner is no longer available, the entire claims folder should be forwarded to another physician for review.  The reviewer's report must specifically reflect that the entire claims folder was reviewed.  The examiner is specifically requested to opine as to whether it is less likely than not (less than a 50 percent probability) or at least as likely as not (50 percent probability or greater) that the service member's disabilities of the left hand were caused by or the result of his exposure to inservice cold weather.  A complete rationale for this opinion must be set forth in the review. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The results proffered by the reviewer must reference the complete claims folders and any inconsistent past diagnoses given.  The examiner should not invoke the phrase 'without resort to mere speculation' without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

It is requested that the results of the review be typed or otherwise recorded in a legible manner for review purposes. 

3.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the AMC should conduct any additional development deemed warranted and readjudicate the issues noted on the title page of this decision.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided an SSOC regarding the issues now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


